Citation Nr: 0513838	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  04-00 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for anemia.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for malaria.

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for hypertension. 

4.  Entitlement to service connection for disability as a 
result of exposure to plutonium from atmospheric testing, to 
include prostate cancer.




ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to April 
1949.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 2002 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the issues on appeal. 

Regarding the radiation claim, the Board notes that the RO 
originally denied this claim in a March 2000 rating decision 
on the basis that it as not well grounded.  The RO 
reconsidered this claim under the Veterans Claims Assistance 
Act (VCAA) in the September 2002 rating, however it still 
considered it under the basis of whether new and material 
evidence had been submitted.  As the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) observed in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), however, pursuant to 
Section 7 of the VCAA, if a claim that was denied as not well 
grounded between July 14, 1999, and November 9, 2000, and it 
is reconsidered de novo in light of the enactment of the 
VCAA, the claim is readjudicated "as if the denial or 
dismissal had not been made." Id. at 1343- 44.  Similarly, 
the General Counsel of VA determined, in pertinent part, that 
under section 7(b) of the VCAA, VA, upon request of the 
claimant or upon the motion of the Secretary of Veterans 
Affairs, must readjudicate certain finally decided claim "as 
if the denial or dismissal had not been made."  The General 
Counsel further concluded that the Board need not vacate any 
prior Board decision on a claim being readjudicated under 
section 7(b). See VAOPGCPREC 03-2001.

In view of the above, the Board will consider the radiation 
claim on a de novo basis.  Moreover, as the veteran's claimed 
disability of prostate cancer was noted to be a radiogenic 
disease and considered under the radiation claim in the 
November 2004 supplemental statement of the case, the Board 
characterized the radiation claim issue to include the 
prostate claim and will consider this on a de novo basis.


FINDINGS OF FACT

1.   In a January 2000 decision, the Board denied service 
connection for hypertension, malaria and anemia.  

2.  In December 2001, the RO denied reopening the veteran's 
claims for service connection for hypertension, anemia and 
malaria.  The veteran was notified of his procedural and 
appellate rights in this letter; however, he did not submit a 
notice of disagreement within one year of this decision.

3.  New evidence received since the RO's December 2001 
decision does not relate to an unestablished fact necessary 
to substantiate the claims.

4.  There is no evidence that the veteran was exposed to 
radiation during service.  

5.  Prostate cancer was not shown during active service or 
within a year after service and there is no competent medical 
evidence relating the veteran's current skin complaints to 
service or any incident of service origin.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
December 2001 decision, and the claims for service connection 
for hypertension, anemia and malaria are not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

2.  A radiogenic disability to include prostate cancer, was 
not incurred in or aggravated by military service, nor may 
one be presumed to have been incurred therein. 38 U.S.C.A. §§ 
1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311, 3.326 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

The VA provided the veteran with notification of the duty to 
assist in an August 2004 letter.  In this letter, the veteran 
was told of the requirements to establish an increased rating 
for his claim, of the reasons for the denial of his claim, of 
his and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claim.  The 
duty to assist letter and the SSOC specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.    

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying letter in August 2004, 
his claim was readjudicated based upon all the evidence of 
record in November 2004.  There is no indication that the 
disposition of his claim would have been different had he 
received pre-AOJ adjudicatory notice pursuant to section 
5103(a) and § 3.159(b).  Accordingly, any such error is 
nonprejudicial.  See 38 U.S.C. § 7261(b)(2).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Attempts to obtain service  records were made, and 
confirmation was made that the service records were no longer 
available, having most likely been destroyed by fire.  
Furthermore, private records, referred to by the veteran, 
were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  An examination is not necessary in this matter.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

II.  New and Material Evidence and Service Connection

Service connection for hypertension, malaria and anemia was 
denied by the Board in a January 2000 decision, which found 
that there was no cognizable evidence linking the veteran's 
claimed disorders to service.  Following this decision, the 
veteran's attempt to reopen his claims for these disorders 
was denied by the RO in a December 2001 determination that 
informed him that new and material evidence had not been 
submitted to reopen these claims.  The veteran did not appeal 
this claim.  He filed to reopen these claims in April 2002.   

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. §§ 7104, 7105(c)  (West 2002); 38 C.F.R. §§ 
3.160(d), 20.302(a), 20.1104 (2004).  If, however, new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2004).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.   

Regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996). 

At the time of the January 2000 Board decision, the record 
included no service medical records.  His WD form 53 revealed 
that he served with the 553 Ord Co and served in Guam and the 
Phillipines.  He was discharged from Camp Rizal, Manila, the 
Republic of the Philippines.  

Attempts to obtain service medical and personnel records, 
aside from the WD053 and a copy of a certificate of honorable 
discharge proved unsuccessful.  The National Personnel 
Records Center (NPRC) confirmed in January 1996 that no 
medical records were on file at the NPRC and the veteran was 
noted to have fire related service.  Thus it is presumed that 
his service records were destroyed.  

Among records previously before the RO was an August 1994 
private medical record that revealed that the veteran had a 
history of hypertension and was seen in the ER for complaints 
of chest pain.  He was seen again in July 1995 for complaints 
of hypertension.  

A July 1995 letter from a physician indicated that he met the 
veteran at Surigao Provincial Hospital in 1950, when the 
veteran worked as a ambulance driver in 1950.  This doctor 
stated that he recalled the veteran became ill in October 
1950 and was confined to this hospital and treated as an 
outpatient until December 1950.  He indicated that the 
veteran was diagnosed with acute malaria, but later was 
assessed with chronic recurrent malaria, with jaundice and 
secondary anemia, moderate.  He indicated that the veteran 
was also treated for a liver infection.  This doctor stated 
that the hospital opened in May 1948 but had all of its 
records destroyed by a series of typhoons in 1964.  

An April 1997 letter from a  records keeper at Surigao 
Provincial Hospital states that records from 1949 were 
destroyed and noted that records were generally only held for 
15 years.  A June 1997 letter from the same records keeper at 
Surigao Provincial Hospital indicates that clinical records 
from 1949 were destroyed and that records from 1979 and 
earlier were generally destroyed.  The letter noted that a 
search for records under the veteran's former name recovered 
admission records from 1954.  The enclosed photocopies 
reflect that the veteran was admitted in April 1954 for 
mumps, bilateral and was admitted in September 1954 for an 
unknown reason.  

Also previously before the RO were medical records from 1993 
through 1999 concerning treatment for prostate cancer, but 
included a October 1996 record showing treatment for acute 
chest pain with a history of hypertension and diagnosed 
hypertensive heart disease.  A December 1999 lab report noted 
the presence of low iron binding capacity in a blood test.  

In a December 2001 decision, the RO determined that the 
veteran had not submitted new and material evidence to reopen 
these claims.  The veteran was notified of his procedural and 
appellate rights in this letter; however, he did not submit a 
notice of disagreement within one year of this decision.

Evidence received after December 2001 include a copy of a 
Certificate of Recognition awarded the veteran for serving 
during the Cold War between September 1945 and December 1991.  

Also received after December 2001 are records showing that 
the veteran was hospitalized for a stroke in November 2001.  
The admission report noted that he had a history significant 
only for hypertension.  He was assessed with an acute stroke 
secondary to right thalamic bleed, most likely secondary to 
hypertensive episode, given the history of hypertension.  The 
records reflect that he continued to be treated for residuals 
of the stroke through December 2001.  

In December 2003 the veteran submitted articles about 
hypertension, anemia and malaria among others.  This article 
discussed the causes and symptoms of these disorders.

Private treatment records dated from 2003 to 2004 address 
other problems than the claimed hypertension, anemia and 
malaria.  

After careful and longitudinal review of the evidence 
presented in this case, the Board finds that neither the 
medical evidence nor the contentions and arguments submitted 
since the December 2001 RO determination constitute new and 
material evidence.  While the evidence submitted since the 
December 2001 decision is new, in that it was not previously 
of record, it continues to show continued symptomatology 
attributable to the veteran's hypertension and a possible 
problem with iron deficiency.  However none of the records 
show any indication as to the possible causation or onset 
date of either the hypertension or anemia.  None of the new 
records show any current residuals of malaria.  Thus the new 
evidence fails to show any link between the veteran's claimed 
hypertension, malaria and anemia and any active service.  
Such evidence is not material and does not relate to an 
unestablished fact necessary to substantiate the claims.  The 
Board notes that although this medical evidence is new, in 
that it was not previously of record, it is not material to 
the claims.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).

The claimant has not submitted new and material evidence 
sufficient to reopen the previously denied claims for 
entitlement to service connection for hypertension, malaria 
and anemia.  



III.  Radiogenic Disease

The veteran alleges that he is entitled to service connection 
for radiogenic disease based on his exposure to plutonium 
through atmospheric testing.  He alleged in a March 2000 
statement that he was in Guam during atmospheric testing and 
that he should be presumed exposed from May 17, 1946 to April 
22, 1949.  He admitted that he did not know how far he was 
from the explosion area where any testing took place.  

Service connection is granted for an injury or disease 
incurred or aggravated in the line of duty in the active 
military, naval, or air service if separation from the period 
of service during which the injury or disease was incurred or 
aggravated was under other than dishonorable conditions. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. To establish 
service connection, there must be evidence of an etiologic 
relationship between a current disability and events in 
service or an injury or disease incurred or aggravated there. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection for a radiogenic disease may be 
established in one of four ways. First, service connection is 
granted if a veteran had the disease in service or, in the 
case of malignant tumors, if the tumor was manifested to a 
degree of 10 percent or more, within the first post service 
year. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303, 3.307(a)(3), 
3.309(a).

Second, if a veteran participated in service in a radiation- 
risk activity (as defined by statute and regulation) and, 
after service, developed one of certain enumerated cancers, 
it will be presumed that the cancer was incurred in service. 
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

Third, if a veteran was exposed in service to ionizing 
radiation and, after service, developed any cancer within a 
period specified for each by law, then the veteran's claim is 
referred to the Under Secretary for Benefits who must 
determine, based on the extent of the exposure, whether there 
is a reasonable possibility that the disease was incurred in 
service. 38 C.F.R. § 3.311.

Fourth, inasmuch as statutory and regulatory provisions 
regarding service connection for radiogenic diseases do not 
operate to exclude the traditional (direct incurrence) 
approach, service connection may be established based on 
medical evidence of a current disease etiologically related 
to in-service events. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 
1994).

As noted above, attempts to obtain service medical and 
personnel records, aside from the WD-53 and a copy of a 
certificate of honorable discharge proved unsuccessful.  The 
National Personnel Records Center (NPRC) confirmed in January 
1996 that no medical records were on file at the NPRC and 
were presumed to have been destroyed in the 1973 fire at 
NPRC.  

A copy of a July 2000 news article indicates that a program 
was under way to pay out people sickened by Cold War era 
nuclear mining and nuclear testing.  The article did not 
describe specific test areas or military units affected by 
this. 

Private medical records reveal that the veteran was diagnosed 
with carcinoma of the prostate in February 1995.  The records 
show treatment and further evaluation of the extent of the 
prostate cancer through March and April 1995.  He was 
followed up in July 1996 for his prostate carcinoma and found 
to have no evidence of metastatic disease.  The history of 
the prostate cancer was noted in an October 1996 cardiac care 
record.  

None of the medical evidence addressing the prostate cancer 
or its residuals contain any opinion linking the prostate 
cancer to service.

After a review of all of the evidence, the Board finds that 
there is no basis upon which to grant a claim of entitlement 
to service connection for prostate cancer.  There is no 
evidence that the veteran was exposed to ionizing radiation 
or participated in nuclear testing or otherwise participated 
in radiation risk activity.  He himself admitted that he did 
not know how far he was from Ground Zero of nuclear test 
zones and there is no official record of his whereabouts or 
duty assignments while in the service.  Although the 
veteran's prostate cancer is considered a radiogenic disease 
under 38 C.F.R. § 3.311, absent any proof of exposure to 
radiation, service connection for any disability as due to 
radiation exposure is not warranted on this basis.

Turning to whether service connection is warranted on a 
direct basis, the Board notes that there is no evidence of 
prostate cancer until the mid 1990's, more than 30 years 
after he was discharged from active service.  No medical 
opinion has been given linking his prostate cancer to 
service.  

The Board notes the veteran's argument that he has prostate 
cancer resulting from service.  The veteran is competent as a 
layperson to report that on which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
the veteran is not competent to offer medical opinion as to 
cause or etiology of the claimed disability as there is no 
evidence of record that the veteran has specialized medical 
knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's prostate 
cancer began in service, or was otherwise related to service.  
Thus, the veteran's service connection claim for prostate 
cancer is denied. 




ORDER

No new and material evidence has been submitted, and the 
claims of entitlement to service connection for hypertension, 
malaria and anemia are not reopened.

Entitlement to service connection for disability as a result 
of exposure to plutonium from atmospheric testing, to include 
prostate cancer, is denied.  





	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


